DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent July 13, 2021, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 8, and 15 is/are in independent form.  Claim(s) 1, 8, and 15 is/are currently amended; claim(s) 5 and 12 is/are previously presented; claim(s) 2-4, 6, 7, 9-11, 13, 14, and 16-20 is/are original.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.

Information Disclosure Statement
	The Information Disclosure Statement(s) sent July 30, 2021 is/are acknowledged and the references contained therein have been considered by the Examiner.
	
	

Response to Arguments
Applicant’s arguments, see page 7 line 17 – page 9 line 20, filed July 13, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 102 using a different embodiment of the same prior art, US 2010/0198503 A1 (“Beckner”).  Specifically, the Examiner no longer relies on the element “C” in Para [0067].  Instead, in view of Applicant’s amendment to the claim, the Examiner relies on the element “B” in Para [0067] to address the amended claim limitation.  This is because the element “B” is provided by the “location referencing system” and therefore matches the information in that system.  Therefore, based on this updated mapping, the rejection is not withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0198503 A1 (“Beckner”).

	As to claim 1, Beckner teaches a method for cross-checking reliability of data (Beckner Figure 5), the method comprising:
receiving a client request containing data in the form of geographic-related information associated with a specific location (Beckner Para [0069]: receiving a modification request including a location identifier);
identifying (Beckner Para [0065]: identifying the computation of a quality score) one or more knowledge providers from a plurality of knowledge providers (Beckner Para [0068]: identifying the formula “X=α*A+β*B” from a variety of formulas to provide knowledge; Beckner Para [0068]: to determine a confidence level for “location” knowledge) based on at least a parameter of a respective data profile of the one or more knowledge providers matching at least one parameter of the geographic-related information associated with the specific location (Beckner Para [0067]: based on the parameter “B” matching the information provided by the “location referencing system” as a profile), each knowledge provider of the plurality of knowledge providers configured to determine one or more confidence levels for instances of data associated with one or more parameters matching those of the respective data profile (Beckner Para [0067]: the knowledge provider “X=α*A+β*B” has a confidence level calculation that is based on “location referencing information” which determines the parameter “B”);
(Beckner Para [0069]-[0070]: analyzing the information originally located in the “location referencing system” to the for use by the knowledge providing formulas described in Beckner [0068]);
receiving (Beckner Para [0070]: receiving score analysis) one or more confidence levels of the geographic-related information (Beckner Para [0068]: one or more confidence levels of the location) based on a comparison of the geographic-related information and a known resource associated with the specific location by the one or more knowledge providers (Beckner Para [0067]: based on location accuracy information that the knowledge-providing equation provides that is associated with the location information in the location referencing system); and
providing an indication of the one or more confidence levels (Beckner Para [0068]: providing scores that are indications of confidence levels), wherein the indication of the one or more confidence levels is used to update a map database (Beckner Para [0070]: changing the profile record for a map described in Para [0079]).

As to claim 2, Beckner teaches the method according to Claim 1, wherein determining the one or more confidence levels comprises comparing the one or more confidence levels to one another to determine a combined confidence level (Beckner Para [0068]: combining the confidence level for the location to the confidence level of the type of location for a combination confidence level).

As to claim 3, Beckner teaches the method according to Claim 2 further comprising causing the transmission of a signal based on the one or more confidence levels, wherein the signal based on the one or more confidence levels includes the combined confidence level (Beckner Para [0048]: transmitting to the content receiver a signal of the accuracy or reliability of the content based on the combined confidence information described in Para [0068]).

As to claim 4, Beckner teaches the method according to Claim 1, wherein the one or more knowledge providers comprise a primary knowledge provider which provides an initial confidence level of the geographic-related information (Beckner Para [0068]: one module provides a confidence level of location and place).

As to claim 5, Beckner teaches the method according to Claim 1 further comprising receiving, from at least one of the one or more knowledge providers, information indicating the data profile for which the one or more knowledge providers are capable of creating a confidence level (Beckner Para [0049]: receiving, from the content quality system, the quality type of the geographical information for which the content quality system is capable of creating a confidence level described in Para [0068]).

(Beckner Para [0067]: confidence level calculation is based on profile information which determines the variable “C”).

As to claim 7, Beckner teaches the method according to Claim 1, wherein the one or more knowledge providers are pipelines (Beckner Para [0068]: the formula for “A” feeds into the confidence formulas, and therefore are pipelined formulas) or repositories (Beckner Para [0068]: the knowledge providers are repositories of formulas).

As to claim 8, Beckner teaches an apparatus for cross-checking reliability of data (Beckner Figure 5), the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to:
receive a client request containing data in the form of geographic-related information associated with a specific location (Beckner Para [0069]: receiving a modification request including a location identifier);
identify (Beckner Para [0065]: identifying the computation of a quality score) one or more knowledge providers of a plurality of knowledge providers (Beckner Para [0068]: identifying the formula “X=α*A+β*B” from a variety of formulas to provide knowledge; Beckner Para [0068]: to determine a confidence level for “location” knowledge) based on at least one parameter of a respective data profile of the one or more knowledge providers matching at least one parameter of the geographic-related information associated with the specific location (Beckner Para [0067]: based on the parameter “B” matching the information provided by the “location referencing system” as a profile), each knowledge provider of the plurality of knowledge providers configured to determine one or more confidence levels for instances of data associated with one or more parameters matching those of the respective data profile (Beckner Para [0067]: the knowledge provider “X=α*A+β*B” has a confidence level calculation that is based on “location referencing information” which determines the parameter “B”);
cause the transmission at least some of the geographic-related information of the client request to the one or more knowledge providers (Beckner Para [0069]-[0070]: analyzing the information originally located in the “location referencing system” to the for use by the knowledge providing formulas described in Beckner [0068]);
determine (Beckner Para [0070]: score analysis) one or more confidence levels of the geographic-related information (Beckner Para [0068]: one or more confidence levels of the location) based on a comparison of the geographic-related information and a known resource associated with the specific location by the one or more knowledge providers (Beckner Para [0067]: based on location accuracy information that the knowledge-providing equation provides that is associated with the location information in the location referencing system); and
(Beckner Para [0068]: providing scores that are indications of confidence levels), wherein the indication of the one or more confidence levels is used to update a map database (Beckner Para [0070]: changing the profile record for a map described in Para [0079]).

As to claim 9, Beckner teaches the apparatus according to Claim 8, wherein the determination of one or more confidence levels comprises comparing the one or more confidence levels to one another to determine a combined confidence level (Beckner Para [0068]: combining the confidence level for the location to the confidence level of the type of location for a combination confidence level).

As to claim 10, Beckner teaches the apparatus according to Claim 9, wherein the computer program code instructions are further configured to, when executed, cause the apparatus to cause the transmission of a signal based on the one or more confidence levels, wherein the signal based on the one or more confidence levels includes the combined confidence level (Beckner Para [0048]: transmitting to the content receiver a signal of the accuracy or reliability of the content based on the combined confidence information described in Para [0068]).

As to claim 11, Beckner teaches the apparatus according to Claim 8, wherein the one or more knowledge providers comprise a primary knowledge provider which provides an initial confidence level of the geographic-related information (Beckner Para [0068]: one module provides a confidence level of location and place).

As to claim 12, Beckner teaches the apparatus according to Claim 8, wherein the computer program code instructions are further configured to, when executed, cause the apparatus to receive, from at least one of the one or more knowledge providers, information indicating the data profile for which the one or more knowledge providers are capable of creating a confidence level (Beckner Para [0049]: receiving, from the content quality system, the quality type of the geographical information for which the content quality system is capable of creating a confidence level described in Para [0068]).

As to claim 13, Beckner teaches the apparatus according to Claim 12, wherein the information also identifies one or more locations for which the at least one of the one or more knowledge providers are capable of creating the confidence level (Beckner Para [0067]: confidence level calculation is based on profile information which determines the variable “C”).

As to claim 14, Beckner teaches the apparatus according to Claim 8, wherein the one or more knowledge providers are pipelines (Beckner Para [0068]: the formula for “A” feeds into the confidence formulas, and therefore are pipelined formulas) or repositories (Beckner Para [0068]: the knowledge providers are repositories of formulas).

(Beckner Figure 5), the method comprising: 
receiving a client request containing a geographic-related information associated with a specific location (Beckner Para [0069]: receiving a modification request including a location identifier);
coupling (Beckner Para [0065]: identifying the computation of a quality score) with at least one knowledge provider of a plurality of knowledge providers via a confirmation gateway to transmit data (Beckner Para [0068]: identifying the formula “X=α*A+β*B” from a variety of formulas to provide knowledge; Beckner Para [0068]: to determine a confidence level for “location” knowledge) based on at least one parameter of a data profile of the at least one knowledge provider matching at least one parameter of the geographic-related information associated with the specific location (Beckner Para [0067]: based on the parameter “B” matching the information provided by the “location referencing system” as a profile), each knowledge provider of the plurality of knowledge providers configured to determine a confidence level for an instance of data associated with one or more parameters matching those of a respective data profile (Beckner Para [0067]: the knowledge provider “X=α*A+β*B” has a confidence level calculation that is based on “location referencing information” which determines the parameter “B”);
causing the transmission of the geographic-related information to at least one of the at least one knowledge provider coupled with the confirmation gateway based on the data profile provided from each knowledge provider (Beckner Para [0069]-[0070]: analyzing the information originally located in the “location referencing system” to the for use by the knowledge providing formulas described in Beckner [0068]); and
providing an indication of one or more confidence levels (Beckner Para [0068]: providing scores that are indications of confidence levels) based on one or more confidence levels determined by at least one of the at least one knowledge provider that was transmitted the geographic-related information (Beckner Para [0067]: based on location accuracy information that the knowledge-providing equation provides that is associated with the location information in the location referencing system), wherein the indication of the one or more confidence levels is used to update a map database (Beckner Para [0070]: changing the profile record for a map described in Para [0079]).

As to claim 16, Beckner teaches the method according to Claim 15, wherein the confidence level provided by at least one knowledge provider is compared to one another to determine a combined confidence level (Beckner Para [0068]: combining the confidence level for the location to the confidence level of the type of location for a combination confidence level).

As to claim 17, Beckner teaches the method according to Claim 16 further comprising providing the client with information relating to one or more confidence levels determined by at least one knowledge provider, wherein the information provided to the client relating to one or more confidence levels includes the combined confidence level (Beckner Para [0048]: transmitting to the content receiver a signal of the accuracy or reliability of the content based on the combined confidence information described in Para [0068]).

As to claim 18, Beckner teaches the method according to Claim 15, wherein the at least one knowledge provider comprises a primary knowledge provider which provides an initial confidence level of the geographic-related information (Beckner Para [0068]: one module provides a confidence level of location and place).

As to claim 19, Beckner teaches the method according to Claim 16 further comprising providing the client with information relating to one or more confidence levels determined by the at least one of the at least one knowledge provider (Beckner Para [0049]: receiving, from the content quality system, the quality type of the geographical information for which the content quality system is capable of creating a confidence level described in Para [0068]).

As to claim 20, Beckner teaches the method according to Claim 19, wherein the information received from the knowledge providers also includes one or more locations for which the at least one of the at least one knowledge provider can create the confidence level (Beckner Para [0067]: confidence level calculation is based on profile information which determines the variable “C”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following art has previously been made of record:
US 2019/0347353: Figure 5
US 2013/0170752 A1: Figures 3-5.
US 2016/0314127 A1: crowdsourcing of geospatial data and monitoring of the data quality and confidence level.
US 2020/0110817 A1: Pertinent because of quality assurance for map feature localization.
US 2013/0262530 A1:  See Figure 4 for certifying location data.
US 2016/0364427 A1:  Pertinent for assessing data accuracy of a plurality of data records.
	Roche, Stephane, Eliane Propeck-Zimmermann, and Boris Mericskay. "GeoWeb and crisis management: Issues and perspectives of volunteered geographic information." GeoJournal 78, no. 1 (2013): 21-40.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        September 13, 2021